Citation Nr: 0021407	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to April 1969.  
The record also indicates that the veteran served in the 
Republic of Vietnam from December 1966 to December 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Initially, the Board notes that the veteran's appeal was 
first before the Board in January 1996.  At that time, it was 
remanded for further development.  Review of the record 
indicates that the RO accomplished the directed development, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran's DD Form 214 indicates that the veteran 
received a Republic of Vietnam Campaign Medal and a Vietnam 
Service Medal with two Service Stars.

2.  The veteran's service records indicate that the veteran 
was detailed to Counter-Insurgency Operations in Danang area 
in the Republic of Vietnam, within Force Logistic Command.  
The veteran was a freight transportation clerk.

3.  The record contains a clinical diagnosis of PTSD based 
upon the veteran's claimed stressors.



CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1999).  
Additionally, the United States Court of Appeals for Veterans 
Claims (known as the U. S. Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, Court) has held that the three 
requisite elements for eligibility for service connection for 
PTSD are:  1) a current, clear medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128, 129 (1997).

Adjudication of well grounded claims of service connection 
for PTSD requires evaluation of the evidence in light of 
places, types, and circumstances of service, as indicated by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f); Cohen 
v. Brown, supra.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).


II.  Factual Background

The veteran's service records, including his DD Form 214, 
indicate that the veteran was assigned to H&S Company, H&S 
Battalion, 1st Force Service Regiment, Force Logistic 
Command.  This was subsequently confirmed by the Department 
of the Navy, Headquarters United States Marine Corps, 
Personnel Management Support Branch, in November 1996.  The 
veteran's service records also indicate that he was detailed 
to Counter-Insurgency Operations in Danang area in the 
Republic of Vietnam, within Force Logistic Command, and that 
he was assigned to the 3rd Marine Amphibious Force.  The 
veteran was a freight transportation clerk.

According to the veteran's stressor statement, and reiterated 
at his RO hearing (conducted in March 1994), the veteran 
worked the piers, including Deep Water pier, in Danang, 
loading and unloading shipments.  The veteran also traveled 
within country to such places as Red Beach, Monkey Mountain, 
and Dong Ha.  At various times, he was subjected to mortar 
fire and sniper fire.  Further, as the piers received and 
shipped ammunition, they "got hit" a lot.  Additionally, 
the veteran stated that he witnessed a Vietnamese cut in half 
and killed when a crane tension cable snapped and that his 
good friend Dave was killed while on guard duty at Red Beach.  

The veteran's VA treatment records document long-term 
treatment for PTSD and indicate that the veteran participated 
in PTSD group therapy.

An August 1996 VA PTSD examination, conducted pursuant to the 
Board's January 1996 remand, reflects the veteran's reports 
that he worked the docks in Danang Harbor and that he had 
experienced mortar and rifle fire.  The veteran also reported 
that he saw people killed and that he lost a good friend in 
combat.  Subsequent to evaluation, the examiner stated that 
it was impossible in a psychiatric examination to evaluate 
the authenticity or severity of reported stressors, but a 
diagnosis of PTSD, separate from dysthymia, was justified in 
this instance given its prominence.  In summary, it was noted 
that the veteran's history and clinical picture was 
consistent with a diagnosis of chronic PTSD.

III.  Analysis

Upon review of the evidence of record, the Board finds that 
there is a clinical diagnosis of PTSD and that there is 
medical evidence of a causal nexus between the veteran's 
symptomatology (his PTSD) and his reported in-service 
stressors.  As such, the Board must focus its consideration 
on whether the record contains credible supporting evidence 
that the veteran's claimed in-service stressors actually 
occurred.  In this regard, the Board concludes that it does 
and that the veteran's claim must be allowed.

Specifically, the record indicates that the veteran received 
the Republic of Vietnam Campaign Medal and a Vietnam Service 
Medal with two Service Stars and that he was detailed to 
Counter-Insurgency Operations in Danang area in the Republic 
of Vietnam, within Force Logistic Command.  The record also 
indicates that the veteran was a freight transportation clerk 
in Danang and that the veteran shipped and loaded and 
unloaded ammunition.  While this is not conclusive evidence 
of the claimed in-service stressors, see 38 C.F.R. 
§ 3.304(f), the Board is struck by the consistency of the 
veteran's reported service history (as indicated in his 
lengthy and detailed stressor statement and reiterated at his 
RO hearing in March 1994) and the absolute lack of any 
evidence contrary to the veteran's claim.  Moreover, the 
Board finds the veteran's reported experiences, his in-
service stressors, to be consistent with conditions 
recognized to have existed in Vietnam.  In this respect, the 
Board stresses previous statements by the Environmental 
Support Group, now the U.S. Armed Services Center for Unit 
Records Research (CURR), that all U.S. institutions were 
within range of enemy rockets and that most were within 
mortar range and that it was uncommon for a veteran to have 
served in Vietnam without having been rocketed or mortared.  
See Cohen v. Brown, supra.  Also, convoys on main U.S. supply 
routes were subject to sniper attacks.  Id.  Further, Vietnam 
era records are often incomplete and seldom contain 
information about civilian incidents.  Id.  As such, a PTSD 
claim must be put in the context of the personal involvement 
of the veteran.  Id.  In this respect, the Board finds 
nothing in the record to contradict the veteran's personal 
involvement, as claimed.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  Accordingly, absent 
evidence contrary to the veteran's reported in-service 
stressors and given the clinical diagnosis of PTSD due to the 
veteran's war experiences, the Board concludes that the 
veteran is entitled to service connection for his PTSD.


ORDER

Service connection for PTSD is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

